DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
Claim 1
an “acceptor”
accepts user's evaluation for an abnormality included in the displayed sample image data
“The acceptor 515 may be achieved by either the button 132 of the client terminal 155 or the keyboard 422 of the client terminal 155” [0070]



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto USPG Pub No.: US 2020/0051231.
Regarding Claim 1, Tsukamoto teaches an image forming system comprising: 
an image former that forms a printed image on a recording medium on the basis of setting information included in a print job and original image data (figures 3-4); 
an image reader (30) that generates read image data by optically reading the printed image; 
an abnormality detector (see fig.4, 126 and [0098]) that detects an abnormality included in the printed image using the read image data; 
a storage that stores a plurality of pieces of read image data in each of which the abnormality has been detected as past sample image data (see figure 6), and stores at least one of a plurality of feature parameters representing a feature of a corresponding past print job in association with past sample image data (figures 6-10 and [0120]-[0126] which shows identifying and storing sample image data including the abnormalities associated with said data for use in future comparisons with future image data); 
a hardware processor (figure 3, 100 as well as figure 4) that is configured to search the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a current print job to be executed; 
a display (figures 9-15, also figure 2, 400 and 50 both serving as displays) that displays the past sample image data associated with the found feature parameter; 
an acceptor that accepts a user's evaluation for an abnormality included in the displayed past sample image data (see [0077] and [0093] as well as figure 10 button menu that includes acceptor 415); and 
the hardware processor is further configured to set an abnormality detection level for the found feature parameter in the abnormality detector based on the user's evaluation (clearly shown in figure 10 as the level of abnormality is displayed and more clearly seen in figure 13).  
Regarding Claim 10, the device as recited in claim 1 is specific to this method and thus it must perform the method.  The method is intrinsic to the apparatus because the recited method steps will be performed during normal operation of the apparatus.  Therefore, Claim 10 is also rejected.
Regarding Claim 2, Tsukamoto teaches the image forming system according to claim 1, wherein the at least one of the feature parameters includes a parameter representing a feature of original image data of a corresponding past print job (figures 3-13 in particular figures 7, 10, 11, and 13).  
Regarding Claim 3, Tsukamoto teaches the image forming system according to claim 2, wherein a bitmap format image based on the original image data is divided into a plurality of image areas having different attributes from each other, and the at least one of the plurality of feature parameters includes a ratio of each of the plurality of image areas as a parameter representing a feature of the original image data (figures 7-13).  
Regarding Claim 4, Tsukamoto teaches the image forming system according to claim 3, wherein the storage further stores information that specifies an image area in which an abnormality has been detected among the plurality of image areas in association with each of the plurality of pieces of past sample image data, the acceptor accepts designation of the image area in which an abnormality has been detected from the user, and the hardware processor searches for the past sample image data that is identical or similar to a ratio of each image area of the print job to be executed and includes an abnormality in the image area designated by the user, and causes the display to display the past sample image data as the displayed past sample image data (see figures 7-13 which clearly show these limitations).  
Regarding Claim 5, Tsukamoto teaches the image forming system according to claim 1, wherein the at least one of the plurality of feature parameters includes a parameter relating to paper as the recording medium, the parameter being defined as the setting information of a corresponding past print job (figures 7-13).  
Regarding Claim 6, Tsukamoto teaches the image forming system according to claim 5, wherein the parameter relating to the paper includes at least one of a basis weight, size, and paper type of the paper (see [0134] and [0175]).  
Regarding Claim 7, Tsukamoto teaches the image forming system according to claim 5, wherein the parameter relating to the paper includes a physical property value of the paper (see figures 3-13 as well as [0134] and [0175]).  
Regarding Claim 8, Tsukamoto teaches The image forming system according to claim 1, wherein the at least one of the plurality of feature parameters includes a user name that has performed a corresponding past print job (see figures 3-13).  
Regarding Claim 9, Tsukamoto teaches an image inspection device comprising: 
an image reader that acquires read image data obtained by optically reading a printed image that an image former has formed on a recording medium according to a print job including setting information and original image data (figures 3-4); 
an abnormality detector (see fig.4, 126 and [0098]) that detects an abnormality included in the printed image using the read image data, and causes a storage to store read image data in which the abnormality has been detected as past sample image data (see figure 6), the abnormality detector causing the storage to store at least one of a plurality of feature parameters representing a feature of a corresponding past print job in association with each of the plurality of pieces of past sample image data stored in the storage (figures 6-10 and [0120]-[0126] which shows identifying and storing sample image data including the abnormalities associated with said data for use in future comparisons with future image data); and 
a hardware processor that is configured to search the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a current print job to be executed, and causes a display to display the past sample image data associated with the found feature parameter and accepts a user's evaluation for an abnormality included in the displayed past sample image data and sets an abnormality detection level in the abnormality detector based on the user's evaluation (see [0077] and [0093] as well as figure 10 button menu that includes acceptor 415; also note that clearly shown in figure 10 as the level of abnormality is displayed and more clearly seen in figure 13).  
Regarding Claim 11, Tsukamoto teaches a non-transitory recording medium storing a computer readable program to implement an abnormality detection level setting method in an image inspection device (figures 3-15), wherein the image inspection device comprises: 
an image reader (30) that acquires read image data obtained by optically reading a printed image that an image former has formed on a recording medium according to a print job including setting information and original image data (figures 3-15), and the abnormality detection level setting method causes a computer to execute: 
detecting an abnormality included in the printed image using the read image data, and causing a storage (see figures 3-4) to store read image data in which the abnormality has been detected as past sample image data; 
further causing the storage to store at least one of a plurality of feature parameters representing a feature of a corresponding past print job in association with each of the plurality of pieces of past sample image data stored in the storage (figures 6-10 and [0120]-[0126] which shows identifying and storing sample image data including the abnormalities associated with said data for use in future comparisons with future image data); 
searching the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a current print job to be executed from the plurality of feature parameters stored in the storage (seen in figures 3-15 which show the components of the hardware that stores and recalls said image data and feature parameters as well as the mechanism by which user’s can visualize and make assessments of said data); 
causing a display to display the past sample image data associated with the found feature parameter (figures 9-15, also figure 2, 400 and 50 both serving as displays); 
accepting user's evaluation for an abnormality included in the displayed past sample image data; and setting an abnormality detection level based on the user's evaluation (clearly shown in figure 10 as the level of abnormality is displayed and more clearly seen in figure 13).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852